

Exhibit 10.17


PROMISSORY NOTE




$600,000.00                                                                                                                                   December
16, 2002






FOR VALUE RECEIVED, the undersigned, DPMG, INC., a Delaware corporation (the
“Maker”), hereby promises to pay, upon demand, to the order of GRG Corp., an
Oklahoma corporation (“Payee”), at its offices at 16 South Pennsylvania Avenue,
Oklahoma City, Oklahoma 73106 in lawful money of the United States of America,
the principal sum of Six Hundred Thousand Dollars and 00/100 Dollars
($600,000.00) or so much thereof as may be advanced from time to time hereunder,
together with interest on such principal amount as herein specified.


As used in this Note, the following terms shall have the respective meanings
indicated below:


 
“Loan Interest Rate” means 2% per annum above the Prime Rate (as hereinafter
defined), compounded semi-annually and based on a 360 day year.



 
“Maturity Date” means the date upon which Payee demands payment of all principal
and accrued interest hereunder.



 
“Maximum Rate” means the maximum rate of non-usurious interest permitted by
applicable law and calculated after taking into account any and all relevant
fees, payments, and other charges in respect of this Note which are deemed to be
interest under applicable law; provided however, in no event shall the Maximum
Rate exceed 18% per annum.



 
"Prime Rate" means the annual lending rate of interest announced from time to
time by J.P. Morgan Chase and Co., New York, New York, as its prime rate.



The outstanding principal balance hereunder shall bear interest at a rate per
annum which shall be equal to the lesser of (a) the Maximum Rate, or (b) the
Loan Interest Rate.  All payments made pursuant to this Note shall be applied to
the payment of accrued interest before being applied to the payment of
principal.
 
Notwithstanding anything to the contrary contained herein, no provisions of this
Note shall require the payment or permit the collection of interest in excess of
the Maximum Rate.  If any excess of interest in such respect is herein provided
for, or shall be adjudicated to be so provided, in this Note or otherwise in
connection with this loan transaction, the provisions of this paragraph shall
govern and prevail, and neither Maker nor the sureties, guarantors, successors
or assigns of Maker shall be obligated to pay the excess amount of such
interest, or any other excess sum paid for the use, forbearance or detention of
sums loaned pursuant hereto.  If, for any reason, interest in excess of the
Maximum Rate shall be deemed charged, required or permitted by any court of
competent jurisdiction, any such excess shall be applied as a payment and
reduction of the principal of indebtedness evidenced by this Note; and, if the
principal amount hereof has been paid in full, any remaining excess shall
forthwith be paid to Maker.  In determining whether or not the interest paid or
payable exceeds the Maximum Rate, Maker and Payee shall, to the extent permitted
by applicable law, (i) characterize any non-principal payment as an expense,
fee, or premium rater than as interest, (ii) exclude voluntary prepayments and
the effects thereof, and (iii) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the entire contemplated
term of the indebtedness evidenced by this Note so that the interest for the
entire term does not exceed the Maximum Rate.


An Event of Default shall be (1) a default in the payment of any payment of
principal or interest when due hereunder, or (2) the filing by or against Maker
of any petition or similar instrument for the commencement of any proceeding
under any bankruptcy, reorganization, insolvency or liquidation law of any
jurisdiction and the failure by Maker to have same dismissed within 45 days
after such filing.



 
1
 
 
 
Upon the occurrence of any Event of Default: A) the holder hereof may, at its
option, declare the entire unpaid principal and, to the extent such exists,
accrued interest due under this Note immediately due and payable without
additional notice, demand or presentment, all of which are hereby waived, and
upon such declaration, the same shall become and shall be immediately due and
payable; and B) the principal, and to the extent such exists, any interest due
hereunder, shall bear interest at the Maximum Rate until such Event of Default
is cured.  Failure of the holder hereof to exercise this option shall not
constitute a waiver of the right to exercise the same upon the occurrence of a
subsequent Event of Default.


In the event (i) the holder hereof expends any effort in any attempt to enforce
payment of all or any part of any sum due the holder hereunder, (ii) this Note
is placed in the hands of an attorney for collection, or an attorney is used by
a holder hereof in any bankruptcy  proceeding of Maker, or (iii) this Note is
collected through any legal proceedings, Maker agrees to pay all collection
costs and fees actually incurred by the holder, including reasonable attorney’s
fees.


The remedies of the holder hereof, as provided herein: 1) are cumulative and
concurrent, 2) are in addition to those remedies available under applicable law,
3) may be pursued singularly, successively or together, at the sole discretion
of the holder hereof, and 4) may be exercised as often as occasion therefore
shall arise.   No act of, omission or commission of the holder, including, but
not limited to, any failure to exercise any right, remedy or recourse, shall be
deemed to be a waiver or release of the same, such waiver or release to be
effected only through a written document executed by the holder hereof and then
only to the extent specifically recited therein.   A waiver or release with
reference to any one event shall not be construed as continuing, as a bar to, or
as a waiver or release of any subsequent right, remedy or recourse as to a
subsequent event.


This Note shall be governed by and construed in accordance with the laws of the
State of Delaware and the applicable laws of the United States of America.


Maker and each surety, guarantor, endorser, and other party ever liable for
payment of any sums of money payable on this Note jointly and severally waive
notice, presentment, demand for payment, protest, notice of protest and
non-payment or dishonor, notice of acceleration, notice of intent to accelerate,
notice of intent to demand, diligence in collecting, grace, and all other
formalities of any kind, and consent to all extensions, renewals, and
modifications without notice for any period or periods of time and partial
payments, before or after maturity, without prejudice to the holder.  The holder
shall similarly have the right to deal in any way, at any time, with one or more
of the foregoing parties without notice to any other party, and to grant any
such party any extensions of time for payment of any of said indebtedness, or to
grant any other indulgences or forbearances whatsoever, without notice to any
party and without in any way affecting the liability of Maker hereunder.


This Note shall be binding upon the Maker, any surety and/or guarantor
hereunder, and their heirs, legal representatives, successors and assigns
respectively and the terms hereof shall inure to the benefit of the holder, its
heirs, legal representatives, successors and assigns.




MAKER:


DPMG, Inc., a Delaware corporation






By:           /s/ JOE
OLREE                                                      
Joe Olree
Treasurer
 
 
 
2
